FILED
                     UNITED STATES COURT OF APPEALS                                DEC 14 2011

                                                                             MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                            U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                         No. 10-10274

              Plaintiff - Appellee,               D.C. No. 2:07-cr-00018-EJG-1
                                                  Eastern District of California,
  v.                                              Sacramento

GLORIA GIANNINI,                                  ORDER AMENDING
                                                  MEMORANDUM DISPOSITION
              Defendant - Appellant.              AND DENYING PETITION FOR
                                                  PANEL REHEARING AND
                                                  SUGGESTION FOR
                                                  REHEARING EN BANC


Before: BYBEE and MURGUIA, Circuit Judges, and EZRA, District Judge.*

       The Memorandum Disposition filed July 5, 2011 is amended as follows:

       On page 2, in the first sentence of the third paragraph, change “the
       district court did not clearly err in finding” to “the district court did
       not err in finding”.
       On page 3, in the first full sentence appearing on this page, change
       “The 2004 plea agreement could not immunize Giannini for the
       ongoing fraud in which she was engaged, and in which she continued
       until 2006.” to “The 2005 plea agreement did not immunize Giannini
       for the fraud in which she was engaged.”

       With this amendment, the panel has voted to deny the petition for panel

rehearing.


       *
             The Honorable David A. Ezra, District Judge for the U.S. District
Court for the District of Hawaii, sitting by designation.
         The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.

         Appellant’s petition for rehearing and petition for rehearing en banc, filed

August 16, 2011, is DENIED. The panel will not entertain future petitions for

rehearing.




                                            2